Case 1:17-cr-00129-TWP-TAB Document 149 Filed 05/15/20 Page 1 of 2 PageID #: 733




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )     No. 1:17-cr-00129-TWP-TAB
                                                       )
NAHTAHNA GARCIA HERRERA,                               )
                                                       ) -02
                                                       )
                              Defendant.               )

            Order Appointing Indiana Federal Defender and Staying Proceedings

                                                  I.

        Defendant filed a pro se motion that the Court construes as a Motion for Compassionate

 Release under the First Step Act of 2018. Dkt. 148. Pursuant to General Order, the Office of the

 Indiana Federal Community Defenders has been appointed to represent any defendant previously

 determined to have been entitled to appointment of counsel, or who was previously represented by

 retained counsel and is presently indigent, to determine whether that defendant may be eligible for

 compassionate release from incarceration or a sentence reduction under the First Step Act.

 Accordingly, the Court appoints the Indiana Federal Community Defender's Office to appear for

 the Defendant to pursue the claim stated in the motion and any other viable claims under the First

 Step Act. The Indiana Federal Defender's Office shall file an appearance within 7 days of the date

 of this Order. Should the Indiana Federal Community Defender be unable to represent the

 Defendant for this purpose, substitute Criminal Justice Act counsel may file a motion to appear on

 defendant's behalf pursuant to 18 U.S.C. § 3006A(c) (representation may be furnished for

 financially eligible persons in "ancillary matters appropriate to the proceedings").
Case 1:17-cr-00129-TWP-TAB Document 149 Filed 05/15/20 Page 2 of 2 PageID #: 734




                                                  II.

        Pending counsel's review and analysis of the Defendant's eligibility for relief under the

 First Step Act, and to allow counsel to communicate with the Defendant regarding the attorney-

 client relationship, this matter is stayed. Proceedings will resume, and the stay will be lifted, when

 counsel files an Amended Motion for Compassionate Release on the Defendant's behalf or adopts

 Defendant's previously-filed Motion (by notifying the Court and filing a motion to lift the stay), a

 Stipulation to Reduction of Sentence is filed, or the Court grants counsel's motion to withdraw

 from the Defendant's case.

        IT IS SO ORDERED.


        Date:    5/15/2020


 Distribution:

 Nahtanha Garcia Herrera
 Reg. No. 15732-028
 FMC Carswell
 Federal Medical Center
 P.O. Box 27137
 Fort Worth, TX 76127

 All Electronically Registered Counsel

 Sara Varner
 INDIANA FEDERAL COMMUNITY DEFENDERS
 111 Monument Circle
 Suite 3200
 Indianapolis, IN 46204

 United States Attorney's Office
 Attn: Bob Wood
 10 West Market Street, Suite 2100
 Indianapolis, IN 46204-3048




                                                   2
